DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to preliminary amendment filed on 11/09/20.  Regarding the amendment, claims 1-16 are present for examination.
The amended of specification and amended of drawing are accepted and recorded in file.
Claim Objections
Claim 13 is objected to because of the following informalities:  in line9 of claim 13, “repeating the providing, winding, coupling, and positioning steps” should be changed to -- repeating the providing, the winding, the coupling, and the positioning steps--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, “the coil” in like 27 lacks of antecedent basis.  While in line 23 first introduces the limitation “a coil assembly” and “a plurality of coil modules” in line 26, it is unclear which of “the coil” is mentioned in the phrase “a portion of the coil goes through an aperture defined in each coil module”.  
In claim 1 lines 30-31, “the coil winding” lacks of antecedent basis.  It should be changed to – the at least one coil winding –
In claim 1 line 32, “the coil” lacks of antecedent basis.  It should be changed to – the at least one coil winding –
In claim 1 line 34, “the yoke” and “the coil winding” lack of antecedent basis.  They should be changed to – the circular yoke -- and -- the at least one coil winding -- accordingly.
In claim 1 line 35, “the state pole” lacks of antecedent basis.  It should be changed to – the at least one stator pole – 
In claim 1 line 37, “the state pole” lacks of antecedent basis.  It should be changed to – the at least one stator pole –
In claim 1 line 38, the term “adjacent coils” is indefinite because it is unclear which “adjacent coils”(a plurality of coil modules or at least one coil winding) are mentioned?  In line of specification, the limitation “adjacent coils” is understood as --  adjacent coil winding -- 
In claim 2, “the plurality of first magnetic inner walls” and “the plurality of second magnetic inner walls” lack of antecedent basis.

In claim 4,  “the coil” in line 2 lacks of antecedent basis.  It should be changed to – the at least one coil winding –
In claim 4 lines 2-3, “the stator pole” lacks of antecedent basis.  It should be changed to – the at least one stator pole –
In claim 5 line 2, “the stator pole” lacks of antecedent basis.  It should be changed to – the at least one stator pole –
In claim 6 lines 2-3, “the stator poles” is indefinite because it is confusing which of stator poles are mentioned.  There are two stator poles recited in previous claim “at least one stator pole”, “second stator pole”.  For examination purpose, “the stator poles” is understood as – the as least one stator pole –
In claim 6 line 3, “the coil”  lacks of antecedent basis.  It should be changed to – the at least one coil winding –
In claim 7 line 1, “the yoke” lacks of antecedent basis.  It should be changed to – the circular yoke –
In claim 8 line 1, “the yoke” lacks of antecedent basis.  It should be changed to – the circular yoke –  Furthermore,  “the laminations” in line 2 also lacks of antecedent basis. 
In claim 9 line 1, “the yoke” lacks of antecedent basis.  It should be changed to – the circular yoke –
In claim 10 line 1, “the yoke” lacks of antecedent basis.  It should be changed to – the circular yoke –

In claim 12, “the stator poles” in lines 1, line3, and line 4 lack of antecedent basis.  It should be changed to – the at least one stator pole –
In claim 12 line 4, “the yoke” lacks of antecedent basis.  It should be changed to – the circular yoke –
Allowable Subject Matter
Claims 13-15 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a rotary electric machine as recited in claim 1 comprising, inter alia, each coil module comprises at least one coil winding, a PCB module positioned radially adjacent to an inside face of the coil winding and is electrically coupled to the coil winding and having a PCB connector for electrically connecting the coil to a controller or a PCB power module, at least one stator pole positioned on the yoke adjacent to the coil winding wherein the stator pole consists of a vertical element, an outer face, an inner face, a side face, and an opposing side face wherein the faces are wider than the vertical element to define recesses on each 
Furthermore, the record of prior art by itself or in combination with other references also does not show a method of manufacturing a coil assembly as recited in claim 13, the method comprising:
providing a bobbin with a first central aperture; 
winding a wire around the bobbin to form a coil winding, coupling a PCB module to an inside face of the coil winding and electrically coupling the coil winding to the PCB module; 
positioning the bobbin, the coil winding, and PCB module within a recess of a pole portion to form a coil module, wherein the pole portion also defines a second central aperture; 
repeating the providing, winding, coupling, and positioning steps above to form a plurality of coil modules; sliding a single coil module of the plurality of coil modules over a first semi- circular yoke segment; 
sliding additional coil modules over the first semi-circular yoke segment until a predetermined number of coil modules has been positioned onto the first semi-circular yoke segment; 
sliding another single coil module of the plurality of coil modules over a second semi-circular yoke segment; 

joining the first semi-circular yoke segment to the second semi-circular yoke segment to form a complete coil assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soghomonian et al. (US 6,891,306 B1) teaches a rotary electric motor, a stator contains a plurality of separate electromagnet core segments disposed coaxially about an axis of rotation. The core segments are affixed, without ferromagnetic contact with each other, to a non-ferromagnetic support structure. The rotor is configured in a U-shaped annular ring that at least partially surrounds the annular stator to define two parallel axial air gaps between the rotor and stator respectively on opposite axial sides of the stator and at least one radial air gap. Permanent magnets are distributed on each inner surface of the U-shaped rotor annular ring that faces an air gap. A winding is formed on a core portion that links axially aligned stator poles to produce, when energized, magnetic poles of opposite polarity at the pole faces.
Ley et al. (US 2008/0278020 A1) teaches a stator of an electrical machine operable as a motor or a generator, applicable to a radial-axial type machine. The stator includes a plurality of stator segments disposed circumferentially about an axis. Each segment has a generally wedge shaped core and a winding wound around the core. The winding is bent to have portions that are disposed on multiple planes. The core includes an elongated wedge tip portions aligned parallel to the axis and an outer radial face opposite to the tip portion. The multiple planes include at least one plane substantially normal to the axis and at least one plane tangential to the radial face.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LEDA T PHAM/           Examiner, Art Unit 2834